Citation Nr: 0523544	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to sleep apnea.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1975, April 1978 to October 1978, and January 1981 to April 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a March 2002 rating decision, the 
RO denied the veteran's claim for an increased rating for a 
lumbosacral strain.  In a September 2003 rating decision, the 
RO denied service connection for diabetes mellitus, claimed 
as secondary to sleep apnea.

In March 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  In that hearing, the veteran 
appeared to raise claims of entitlement to service connection 
for depression, impotence, and a heart disorder, including 
residuals of a myocardial infarction, each claimed as 
secondary to sleep apnea.  These claims have not yet been 
presented to the RO, and they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current diabetes mellitus 
developed as a result of his service-connected sleep apnea.  
The veteran has submitted medical articles that discuss 
relationships between diabetes and sleep apnea.  He also has 
submitted statements from physicians, including a January 
2005 statement that has not yet been considered by the RO.  
Some of the medical articles and statements address a 
possible role of sleep apnea in aggravating diabetes.  In 
light of the physician's statements, particularly those 
provided by Edward Porubsky, M.D., the Board will remand the 
case for VA physicians to examine the veteran and review his 
file, and provide an opinion regarding the likelihood that 
sleep apnea has caused or aggravated diabetes mellitus.

Moreover, at his March 2005 hearing, the veteran stated that 
his lumbosacral strain had worsened since the most recent VA 
examination of his back, which was performed in April 2003.  
The Board will remand the issue for a new examination to 
obtain current findings.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names of all 
health care providers who have treated 
him for his service connected lumbosacral 
strain since April 2003, or linked 
diabetes to his service connected sleep 
apnea.  Thereafter, the RO should take 
appropriate steps to secure any medical 
records which are not currently of 
record, to include records since April 
2003 from the Medical College of Georgia, 
and physical therapy records from 
Brunswick, Georgia since April 2003.  If 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

2.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded examinations by an 
endocrinologist and otolaryngologist.  
The claims folder is to be provided to 
the physicians for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiners must be accomplished, and 
all clinical findings should be reported 
in detail.  Thereafter, the examiners 
must issue a consensus opinion addressing 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, (1) that 
current diabetes mellitus is proximately 
due to or the result of the veteran's 
sleep apnea, or (2) that sleep apnea 
aggravates diabetes mellitus.  The 
examiners must provide complete rationale 
for the opinions offered.  If a consensus 
opinion cannot be reached that fact 
should be noted and an explanation why 
provided. 

3.  After completion of instruction one, 
the RO should also make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the examiner  for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating back disorders, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any limitation of motion and any 
incapacitating episodes due to the 
service connected lumbosacral strain.  A 
complete rationale for any opinion 
offered must be provided.

4.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If they are 
deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO must consider 
all evidence of record.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK M. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


